IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 02-20021
                           Summary Calendar



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

JERRON CYRIL SLAUGHTER,

                                             Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                            H-01-187-1
                      --------------------
                        December 16, 2002

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant    Jerron   Cyril    Slaughter   appeals   the

judgment of the district court following his conviction on one

count of being a felon in possession of a firearm, a violation of

18 U.S.C. § 922(g)(1).      He first asserts that the statute of

conviction is unconstitutional, but his position is without merit.

As Slaughter concedes, we have previously rejected this contention,

and we are bound by our prior decisions.         See United States v.

Cavazos, 288 F.3d 706, 712 (5th Cir. 2002), cert. denied, 123 S.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Ct. 253 (2002); United States v. Short, 181 F.3d 620, 624 (5th Cir.

1999); United States v. Rawls, 85 F.3d 240 (5th Cir. 1996).

     Slaughter      also     contends    that     the    prosecutor     committed

reversible    error      during    closing     arguments    by    bolstering    the

credibility of government witnesses, by shifting the burden of

proof to him, and by making an improper plea to the jury for

support of law enforcement.          In reviewing a claim of prosecutorial

misconduct in the form of improper argument, we must first decide

whether the disputed remarks were improper.                See United States v.

Munoz, 150 F.3d 401, 414 (5th Cir. 1998).               Slaughter has not shown

that any of the disputed remarks were improper.                 See United States

v. Thomas, 12 F.3d 1350, 1367 (5th Cir. 1994); United States v.

Palmer, 37 F.3d 1080, 1086 (5th Cir. 1994); United States v.

Fields, 72 F.3d 1200, 1208 (5th Cir. 1996).               He thus has not shown

that any     of   the    remarks    warrant    reversal    of    his   conviction.

Accordingly, we affirm Slaughter’s conviction and sentence.

     Finally, Slaughter contends, and the government concedes, that

there is a clerical error in his judgment.               The judgment reflects

that Slaughter pleaded guilty when the record shows that he was

convicted after a jury trial.            We thus remand this case to the

district court for the limited purpose of correcting this apparent

clerical error.         See FED. R. CRIM. P. 36.

CONVICTION    AND   SENTENCE       AFFIRMED;    REMANDED    FOR    CORRECTION    OF

CLERICAL ERROR.



                                        2